DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the arguments/remarks for Application 17/207,552 filed on 29 November 2022.
Claim 1 has been previously canceled. 
Claim 14 has been amended.
Claims 2-18 are pending and have been examined.

Response to Arguments

A. Claim Rejections – Double Patenting:

Claims 2-18 are rejected on the ground of non-statutory double patenting over claims 2-21 of the U.S. Pat. No. 10,956,978 ("the '978 patent"). 

Applicant respectfully requests that any double patenting rejection be held in abeyance until such time when the claims are otherwise allowable. However, the rejection under non-statutory obviousness-type double patenting stands inasmuch as the circumstances responsible for the raising of the rejection currently remains.

B. Claim Rejections – 35 U.S.C. § 101:

Claims 2-18 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

1. Applicant argues that the limitation features recited in claim 2 clearly integrate any abstract ideas into a practical application, as they recite an improvement in user interfaces, one in which in anticipation of user gestures, data points are pre-retrieved, thereby allowing the system to seamlessly and continuously display data and content.

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “memory”, “display device”, “network interface”, “processor”, “graphical interface”, “pinch-to-zoom capability”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of applying rules and/or instructions in order to facilitate performing price determination activity associated with an economic/financial (trading) transaction in an automated manner.

Said additional elements comprising computer-related devices (e.g., “memory”, “display device”, “network interface”, “processor”, “graphical interface”, “pinch-to-zoom capability”) are recited nominally, are not inventive, and operate in a conventional and expected manner for which they were designed. Moreover, the recited steps comprising: “receive from the graphical user interface of the remote device, input which corresponds to a request for a transformation of a graphical image that is displayed on the graphical user interface of the remote device”; “generate, in response to the input, an updated graphical image”; “display the updated graphical image to replace the graphical image on the graphical user interface of the remote device, in which a transition from the graphical image to the updated graphical image comprises a continuously displayed image”; “receive, from the graphical user interface of the remote device, input which corresponds to a user gesture resulting in a scaling transformation which changes the frequency by which time intervals are sampled”; “monitor input related to a user gesture in association with a position of the graphical user interface of the remote device”; and, “retrieve data points within a pre-defined area surrounding the position in anticipation of the user gesture resulting in transition of an image to an updated image in a continuous manner”, merely implement the acts of applying rules and/or instructions in order to facilitate the creation and usage of a graphical image in a manner which can be performed by a human without anything more. There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-18 of the instant application, 17/207,552 (hereinafter application “ ‘552”) are rejected on the ground of non-statutory double patenting over claims 2-21 of U.S. Patent No. 10,956,978 (hereinafter patent “ ‘978”), since the claims, if allowed, would improperly extend the “right to exclude” already in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Independent claim 2 of the instant application recite substantial features that can be found in independent claims 2, 20, and 21 alone or in combination, of the ‘978 patent. Additionally, the dependent claims of the instant application recites similar and/or substantial features as the dependent claims of the ‘978 patent.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 2 is directed towards determining price manipulation of a binary options transaction and the rendering of a price graph thereof in an organized manner. Claim 2 is directed to the abstract idea of applying rules and/or instructions in order to facilitate performing price determination activity (business decision) associated with an economic/financial (trading) transaction, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions) as well as mental processes – (e.g., mental steps and/or concepts performed in the human mind including an observation, evaluation, judgment, opinion) groupings, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… receive, … a plurality of bids and offers for a binary options transaction in a marketplace; identify a subset of the plurality of bids and offers based at least one of an order price and an order quantity; determining, … that at least one of the plurality of bids and offers is a manipulative order based on a deviation from a historical pattern that exceeds a threshold; responsive to determining that at least one of the plurality of bids and offers is manipulative, transmit, … an alert about the manipulative order; generate commands to render a price graph …; identify a perimeter around the price graph; retrieve a set of points associated with a region beyond the perimeter of the price graph; render commands to update the region beyond the perimeter of the price graph with a previously retrieved set of points associated with the region beyond the perimeter of the price graph; receive … input which corresponds to a request for a transformation of a graphical image that is displayed …; generate commands to replace the graphical image … with an updated graphical image, in which a transition from the graphical image to the updated graphical image comprises a continuously displayed image; receive input … that corresponds to a user gesture resulting in a scaling transformation which changes a frequency by which time intervals are sampled; and retrieve data points within a pre-defined area surrounding a position in anticipation of the user gesture resulting in transition of an image to an updated image in a continuous manner.”

Performing price determination/analysis activities associated with an economic/financial transaction while utilizing graphing techniques in order to illustrate the analysis comprising the steps recited relates and/or is akin to existing fundamental economic principles, practices or concepts including the following of a set of rules/instructions that falls within the certain methods of organizing human activity grouping of abstract ideas, whereas but for the computer device language, the limitations recited in the context of the claim encompasses user thinking performing the processing and/or analytical steps recited.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device – nothing in the claim element precludes the steps from the organizing human interactions  and mental processes groupings. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “memory”, “display device”, “network interface”, “processor”, “graphical interface”, “pinch-to-zoom capability”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of applying rules and/or instructions in order to facilitate performing price determination activity associated with an economic/financial (trading) transaction in an automated manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of applying rules and/or instructions in order to facilitate performing price determination activity associated with an economic/financial (trading) transaction in an automate manner using computer technology (e.g. “memory”, “display device”, “network interface”, “processor”, “graphical interface”, “pinch-to-zoom capability”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.

Dependent claims 3-18 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion

Claims 2-18 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692